713 N.W.2d 770 (2006)
475 Mich. 858
In re Ariel Rachel THOMPKINS, Minor.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
John Wesley Stafford, III, Respondent-Appellant.
Docket No. 131024. COA No. 263087.
Supreme Court of Michigan.
May 19, 2006.
On order of the Court, the application for leave to appeal the March 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.